Finch, P. J.
(dissenting in part). This is a death case, upon which the burden of proof of contributory negligence is upon the defendant. The issues simply were whether the defendant’s trolley car approached at high speed two ears of the defendant standing parked at a crossing without warning, and with the motorman’s head turned away, and if so, whether it was negligent, and, second, whether the deceased stepped out from between the parked cars in the path of the moving trolley car when it was but four feet away, and if so, whether the deceased was negligent. It seems to me that while it might fairly be held that the verdict is against the weight of the evidence, the complaint should not be dismissed, but a new trial ordered. The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.